Citation Nr: 1757607	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-26 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, status post total knee arthroscopy (TKA), rated 30 percent from May 1, 2007, until June 15, 2014, and 60 percent from June 16, 2014.  

2.  Entitlement to an increased rating for chondromalacia patella of the right knee, now status post TKA, rated 10 percent from May 1, 2010, until March 25, 2012; 30 percent from May 1, 2013, until June 15, 2014, and 60 percent from June 16, 2014.  

3.  Entitlement to a total rating by reason of individual unemployability (TDIU) prior to March 26, 2012, and from May 1, 2013, until June 15, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to May 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was previously before the Board in February 2013 at which time a rating in excess of 30 percent for a left knee disorder was denied and the rating for the Veteran's right knee disorder and the issue of TDIU were remanded for further development of the evidence.  The appellant appealed the Board's denial of an increased rating for a left knee disorder to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an August 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision regarding the denial of an increased rating for a left knee disorder and remand the matter so that the Board could provide additional reasons and bases regarding the severity of the left knee disorder.  The Court granted the joint motion and remanded the case to the Board.  

In April 2014, the Board remanded the left knee rating issue for further development of the evidence in accordance with the JMR.  Pursuant to the Board's remand, the Veteran underwent a VA examination on June 16, 2014.  Following this examination, the left knee disability's rating was increased to 60 percent disabling.  The Veteran has not withdrawn his appeal so the claim remains.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a separately docketed decision dated in February 2013, the Board remanded the issue of entitlement to a clothing allowance for the year 2011 pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 to the VA Medical Center (VAMC).  This matter has not been returned to the Board for additional adjudication.  The Veteran is advised to contact his representative or the VAMC for a decision on this matter if one has not already been promulgated.  

By rating decision dated in November 2013, the rating for the Veteran's right knee disorder was revised to reflect the total knee replacement that was performed on March 26, 2012.  A temporary total convalescent rating and 100 percent schedular rating were assigned from that date until April 30, 2013, following which a 30 percent rating was assigned.  That rating was continued until June 15, 2014, following which a 60 percent rating was assigned.  The Veteran has not withdrawn his appeal so the claim remains.  Id.  

Regarding the matter of TDIU, a temporary total hospitalization rating was in effect for the Veteran's right knee disability from January 12, 2010, to April 30, 2010.  He was also in receipt of special monthly compensation for this period based on right knee disability rated as 100 percent disabling and additional disabilities independently ratable at 60 percent or more.  Therefore, as he was in receipt of the maximum benefits during this period, the Board's consideration of entitlement to TDIU will not include this period.  Rating decisions of the RO awarded 100 percent ratings for a right knee disorder following his right knee surgery between March 26, 2012, and April 30, 2013, and a combined 100 percent rating from June 16, 2014.  The periods when a 100 percent rating was not otherwise assigned remain on appeal.  


FINDINGS OF FACT

1.  Residuals of a left TKA were manifested by prosthetic replacement of the knee joint with minimal weakness, pain, or limitation of motion prior to August 27, 2013.  

2.  As of August 27, 2013, residuals of a left TKA were primarily manifested by flexion limited to 5 degrees.  

3.  From June 16, 2014, residuals of a left TKA have been manifested by no more than severe painful motion or weakness.  

4.  Prior to March 26, 2012, the Veteran's right knee disorder is shown to be manifested by, at worst, range of motion from 4 degrees extension to 118 degrees flexion, without instability, subluxation, or complaints of giving way.  

5.  The Veteran underwent a right TKA on March 26, 2012; examination following post-surgical recuperation shows the TKA residuals to be primarily manifested by flexion limited to 5 degrees.  

6.  From June 16, 2014, residuals of a right TKA have been manifested by no more than severe painful motion or weakness.  

7.  Prior to May 2012, the Veteran was service connected for residuals of a TKA of the left knee, rated 30 percent disabling; tinea pedis and onychomycosis of the feet, rated 30 percent disabling; and chondromalacia patella of the right knee, rated 10 percent disabling.  The Veteran had also been awarded noncompensable ratings for limitation of extension of the knees.  For the period between May 1, 2013, and June 15, 2014, the ratings for the Veteran's service-connected bilateral TKA were rated 30 percent disabling each, based upon limitation of flexion.  

8.  The Veteran has reported that he had four years of high school education as well as law enforcement training.  He had work experience as an account manager for a beverage company and as a police officer.  

9.  The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment prior to March 26, 2012, and from May 1, 2013, until June 15, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for residuals of a left TKA were not met prior to June 16, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5055 (2016).  

2.  The criteria for an increased rating in excess of 60 percent for residuals of a left TKA have not been met as of June 16, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Code 5055 (2016).  

3.  The criteria for an increased rating in excess of 10 percent for chondromalacia patella of the right knee were not met prior to March 26, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Code 5257 (2016).  

4.  The criteria for a rating in excess of 30 percent for limitation of flexion of the right knee, status post TKA, were not met prior to June 16, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Codes 5260, 5257 (2016).  

5.  The criteria for an increased rating in excess of 60 percent for residuals of a right TKA have not been met as of June 16, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Code 5055 (2016).  

6.  The requirements for TDIU have been met for the periods prior to March 26, 2012, and from May 1, 2013, to June 15, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations most recently in June 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Pursuant to 38 C.F.R. § 4.71a, Code 5055, the Rating Schedule provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Codes 5256, 5261, or 5262.  The minimum assigned evaluation under this code is 30 percent.  Id.  

Under Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Code 5256 (2017).   

Under Code 5260, a 30 percent rating is warranted for limitation of flexion of either leg to 15 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  Flexion limited to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5260 (2017).  

Under Code 5261, a 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  A 40 percent disability evaluation is warranted when extension is limited to 30 degrees.  A 50 percent disability evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261 (2017).   

Under Code 5262, a 30 percent disability evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262 (2017). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2017). 

Additionally, under Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Code 5257 (2017). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017). 

Evidence

An examination was conducted by VA in October 2006.  At that time, the Veteran had no complaints of a skin disorder.  Onychomycosis of the toenails was noted, without limitation of activity or motion due to scarring or skin lesions.  Regarding the left knee, it was reported that the Veteran had undergone five surgical procedures on the left knee before undergoing a total arthroplasty in March 2006.  On examination of the right knee, it was noted that he had injured the knee while on active duty and had had intermittent pain with remissions for which he took NSAID medication.  During the examination, it was related that the residuals of the total replacement of the left knee had a significant effect on the Veteran's usual occupation.  He complained of a lack of stamina, decreased strength, and pain of the lower extremity.  He needed to take medication every six hours for pain, which made him dizzy.  His disability was considered to have a moderate effect on many of his daily activities.  Examination showed no deformity, giving way, or instability.  The Veteran had complaints of pain and stiffness, but not weakness or episodes of dislocation, subluxation or locking.  There was no effusion.  The Veteran complained of flare-ups of moderate severity that occurred weekly.  The Veteran stated that the flare-ups lasted hours.  Active range of motion of the left knee was to 102 degrees flexion, with pain beginning at 100 degrees flexion.  Passive range of motion of the left knee was the same, with pain beginning at 95 degrees flexion.  There was additional limitation of motion after repetitive use, with flexion being further limited to 98 degrees, with the major factor being pain with stiffness.  Regarding extension, the Veteran's lacked 4 degrees from full extension actively and lacked 2 degrees from full extension passively.  After repetitive use, the Veteran lacked 9 degrees from full extension, with the major factor being pain with stiffness.  

Regarding the right knee, active range of motion was from 2 degrees extension  to 125 degrees flexion and passive range of motion was from 0 to 123 degrees.  There was additional limitation after repetitive use with flexion limited to 118 degrees and extension limited to 4 degrees, due to pain and stiffness.  There was no joint ankylosis.  There was tenderness, painful movement, weakness and guarding of movement.  There was no crepitation, masses behind the knees, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormality.  X-ray studies of the knees showed mild to moderate osteoarthritis within the right knee joint involving predominantly the lateral compartment; and interval placement of the left knee prosthesis.  The residuals of the left knee total knee arthroplasty included lack of stamina, decreased strength and pain of the lower extremities.  Regarding the right knee, the Veteran stated that he had problems with lifting and carrying as well as pain, which he rated as 5/10.  

Regarding the impact of the Veteran's service-connected knee disorders on his ability to work, the examiner in October 2006 summarized that, regarding the Veteran's left knee, the studies showed an interval placement of a knee prosthesis with alignment to be within normal limits.  There was no evidence of subluxation or dislocation.  There was no gross suprapatellar joint effusion, but minimal postsurgical heterotopic ossification identified posterior to the distal femur.  The impression of residuals of left knee total knee arthroscopy (TKA) causing continued pain, severe limitation of ambulation, severely restricted standing and walking, a limping gait favoring the left knee such that the Veteran was unable to engage in physical and sedentary employment.  

Regarding the right knee, X-rays showed moderate lateral joint space narrowing, with no evidence of fracture or dislocation and no significant osteophytes identified.  Bone mineralization patterns were within normal limits without suprapatellar joint effusion.  Examination of the right patella revealed that the knee was free of tenderness and X-rays of the patella were normal.  The impression was no evidence of chondromalacia of the right knee or traumatic arthritis.  The right knee disorder had minimal impact on the Veteran's ability to engage in physical or sedentary work.  

An examination was conducted by VA in April 2011.  Evaluation of tinea of the feet showed that the Veteran was service connected for this disorder and had been using antifungal cream to keep it under control.  He used this regularly which resulted in the disorder being stable.  

Regarding his left knee, the Veteran complained that he had continued pain of the left knee associated with stiffness, limited standing, and limited walking.  He was only able to stand for 15 to 20 minutes before he was forced to sit down.  He stated that he could walk only one to two blocks before his left knee swelled and became too painful to bear weight.  He took hydrocodone and etodolac for pain and inflammation.  Examination showed no deformity, giving way, instability, or incoordination.  There was pain, stiffness, weakness, and decreased speed of joint motion.  There were no episodes of dislocation, subluxation, or locking.  He had flare-ups occurring on a weekly basis that were described as moderate in severity.  These lasted one to two days in duration and were precipitated by prolonged standing and walking, relieved by rest and pain medication.  He used a knee brace intermittently, but frequently.  There was no crepitation, masses, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  On active range of motion, the Veteran lacked 4 degrees from full extension and was able to flex to 80 degrees.  Pain began at 80 degrees.  On passive range of motion, the Veteran lacked 4 degrees of extension and flexed to 75 degrees, with pain beginning at 75 degrees.  There was no additional limitation of motion on repetitive use.  X-ray studies showed status post left knee arthroplasty without evidence of loosening of the prosthetic components and with normal relationship between the prosthetic components.  There was a .4 cm tiny ossific density adjacent to the fabella that could represent a loose body and a questionable vague oval .8 cm ossific density overlapping the region of the left suprapatellar pouch/quadriceps tendon, which could represent a small loose body within the suprapatellar pouch or dystrophic ossification of the adjacent soft tissues.  The diagnosis was moderately severe chronic left knee pain, residuals of a left knee arthroplasty.  The examiner indicated that the Veteran's disabilities had moderate effects on many of his usual daily activities and a severe effect on sports.  

An examination of the Veteran's skin was conducted by VA in June 2011 for evaluation of tinea pedis and onychomycosis of all the toes.  The condition was said to be progressive, with nail thickening, becoming brittle, with moist-scaliness between all the toes.  The Veteran applied cream to his feet.  And used a topical steroid, Triamcinolone, for dryness.  Examination showed onychomycosis of most toes of both feet as well as scaliness between all the toes.  The plantar section of the feet showed callus formation bilaterally.  There was diminished hair distribution dorsally of both feet, but hair distribution was normal on the toes.  The diagnoses were onychomycosis of all toes and tinea pedis of both feet.  

An examination was conducted by VA on August 27, 2013.  At that time, the diagnosis was arthroplasty.  The Veteran complained of having tightness and decreased motion to both knees.  He had aching and swelling of both knees with prolonged standing and pain ascending and descending stairs.  The Veteran reported having flare-ups that he described as "pain going up and down steps and they don't bend so well."  Range of motion was from 5 degrees extension to 100 degrees flexion, with painful motion being noted at 5 degrees extension and 5 degrees flexion.  Left knee range of motion was from 10 degrees extension to 100 degrees flexion, with painful motion noted at 10 degrees extension and 10 degrees flexion.  The Veteran had additional limitation in range of motion of the knees and lower legs following repetitive use testing.  There was pain on movement of both lower extremities and tenderness or pain to palpation for the joint line or soft tissues of both knees.  Strength testing was 5/5.  One plus anterior, posterior, and medial-lateral instability was noted in each knee joint.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had had total knee replacement surgery of each knee.  The left knee surgery was performed in 2006, the right knee surgery was performed in 2012.  The examiner indicated that the Veteran had an intermediate degree of residual weakness, pain or limitation of motion of each knee.  He utilized a knee brace on a regular basis.  Imaging studies showed a TKA of each knee with no evidence of hardware loosening or other complication.  

An examination was conducted by VA on June 16, 2014.  While the examination was primarily concerned with the Veteran's left knee disorder, the examiner did make a finding that, following total knee replacement surgery the Veteran had chronic residuals consisting of severe painful motion or weakness of each knee.  

Left TKA Residuals

Service connection for bilateral chondromalacia patella was granted by the RO in a November 1983 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5257.  The rating for the left knee was increased to 10 percent, effective September 2004 and 30 percent, effective September 2005.  The Veteran underwent a TKA of the left knee in 2006, with a 100 percent rating under the provisions of Code 5055 from March 13, 2006, until April 30, 2007, following which a 30 percent rating was assigned.  That rating was increased to 60 percent as of June 16, 2014, after findings of the VA examination of that date.  

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for service-connected residuals of total left knee arthroplasty prior to examination in June 2014.  As an initial matter, the Board has considered entitlement to a higher rating under Diagnostic Codes 5256, 5261, and 5262, as directed by Diagnostic Code 5055.  The Board notes that while the record reflects that the Veteran wears a knee brace at times, his residuals of a total left knee arthroplasty are not characterized by nonunion of the tibia and fibula with loose motion requiring a brace.  Nonunion of the tibia and fibula is simply neither shown nor contended.  Indeed, the April 2011 X-ray study showed that the prosthesis was in satisfactory position, with possible small loose bodies.  The Veteran is therefore not entitled to a rating in excess of 30 percent pursuant to Diagnostic Code 5262. 

In addition, the evidence of record establishes that the left knee is not ankylosed, and as a result a higher rating under Diagnostic Code 5256 is also not warranted.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The examination reports specifically indicated that there was no ankylosis of the knee joint.  

The Veteran's limitation of motion of the left knee also does not equate to limitation of extension of the leg to 30 degrees.  The VA examination reports show that the Veteran lacks up to 4 degrees of extension, which is far greater than that required for a rating in excess of 30 percent.  While additional disability as a result of repetitive motion is noted, this is not shown to meet the criteria for an increased rating under Code 5261, even with consideration of functional impairment.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 202.  Moreover, flexion of the knee joint is to, at least, 75 degrees, which is noncompensable under the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  

As a higher rating is not warranted under Diagnostic Codes 5256, 5261, and 5262, the assignment of a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the time period from May 1, 2007, the effective date of the award of the 30 percent rating prior to the VA examination on August 27, 2013.  On that date, the examination showed that the Veteran's left knee TKA was productive of an intermediate degree of weakness, pain and limitation of motion.  That examination showed that the Veteran had pain that affected motion beginning at 5 degrees flexion.  This is significant limitation that, with the resolution of reasonable doubt, warrants a 30 percent rating.  

The Board then finds that the assignment of a 60 percent rating is not warranted under Diagnostic Code 5055 for severe, chronic residuals of his total knee replacement prior to the examination report dated in June 2014.  The VA examination reports prior to that date do not demonstrate that he has chronic residuals consisting of severe painful motion or weakness in his left lower extremity.  In fact, the August 2013 examination report specifically finds that the Veteran has an intermediate degree of weakness, pain and limitation of motion.  The assessments are that the knee disability is not shown to result in severe functional impairment or adversely affect his overall activities of daily living to more than a moderate degree.  As such, a rating of 60 percent is not warranted under the provisions of Code 5055 prior to June 16, 2014.  

In addition, 1+ instability of the anterior, posterior, and medial-collateral ligaments was noted.  While this can be found to be productive of moderate other impairment of the knee such that a separate 20 percent rating could be shown to be warranted under Code 5257, Code 5055 authorizes a minimum 30 percent rating for total knee replacement (TKR) following termination of the temporary total evaluation.  The minimum evaluation under Code 5055 contemplates continued residual symptomatology following the TKR, which typically consists of pain and weakness.  These symptoms often result from instability, typically recognized as complication from knee arthroplasty.  Therefore, the minimum 30 percent evaluation under Code 5055 is deemed to incorporate consideration of instability in view of this symptom being a typical residual of knee replacement surgery.  See M21-1 at Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block h.  

Accordingly, the assignment of a separate rating for instability under Code 5257 apart from Code 5055 is precluded as it would violate the anti-pyramiding principle under 38 C.F.R. § 4.14, as the symptom would be rated twice since it is already considered under Code 5055. It is noted that a rating that has been in effect for 20 years under DC 5257 may be reclassified under DC 5055.  Such action would not be in violation of Murray v. Shinseki, 24 Vet. App. 420 (2011), in which the Court held that that if a veteran's service-connected disability is rated under a specific Code for at least 20 years, which is protected under 38 C.F.R. § 3.951(b), VA cannot reclassify the disability by assigning the same evaluation under a different diagnostic code if doing so would, in effect, reduce the protected rating while maintaining the same evaluation based on different manifestations of disability.  In reclassifying a knee rated under Code 5257 to Code 5055, the same manifestations - instability - are considered under Code 5055 and a lower evaluation can never be assigned in view of a 30 percent evaluation being the highest assignable rating under Code 5257 and the schedular minimum under Code 5055.  The Board notes that the 10 percent rating under Code 5257 was not in effect for 20 years prior to the Veteran's knee replacement surgery.  As such, there is no protection under 38 C.F.R. § 3.951(b).  

Regarding the possibility of a rating in excess of 60 percent, the Board notes that it can be argued that a higher rating should be assigned on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The Board does not have the authority to assign an extraschedular rating in the first instance, but must consider whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee arthroplasty residuals directly correspond to the schedular criteria for the evaluations that have been assigned for TKA under Code 5055, which also incorporate various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As such, the rating specifically contemplates the Veteran's symptomatology.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left knee disability, and no referral for an extraschedular rating is required.  

Right Knee Disability, Status Post TKA in March 2012

As noted, service connection for bilateral chondromalacia patella was granted by the RO in a November 1983 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5257.  Separate 10 percent ratings were assigned to each knee by rating decision dated in December 2004.  The Veteran's right knee disorder was continued at 10 percent (exclusive of temporary total convalescent ratings) until March 26, 2012, when a TKA was performed.  Following the surgery, a 100 percent rating was assigned until April 30, 2013, in accordance with Code 5055.  Effective May 1, 2013, the rating was reduced to 30 percent until June 15, 2014, following which the rating was increased to 60 percent.  

On examination in 2006, the Veteran's right knee range of motion is shown to be, at worst, from 4 degrees extension to 118 degrees flexion.  This noncompensable limitation of motion warrants a minimum 10 percent rating, but there is no basis in the record for a rating in excess of 10 percent prior to the Veteran's right TKA surgery in March 2012.  Moreover, there was no joint ankylosis, and while there was tenderness, painful movement, weakness and guarding of movement, there was no crepitation, masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormality that would warrant a separate evaluation under Code 5257.  In this regard, it is noted that the VA examinations in 2006 and 2011 showed no instability, subluxation, or complaints of giving way.  As such, the Board determines that the assignment of a separate 10 percent rating for other disability of the right knee is not warranted.  

Following the Veteran's TKA surgery, on VA examination on August 27, 2013, the examination showed that the Veteran's right knee TKA was productive of an intermediate degree of weakness, pain and limitation of motion.  That examination showed that the Veteran had pain that affected motion beginning at 5 degrees flexion.  This is significant limitation that, with the resolution of reasonable doubt, warrants a 30 percent rating.  

In addition, 1+ instability of the anterior, posterior, and medial-collateral ligaments was noted.  As noted above, while this could be found to be productive of moderate other impairment of the knee such that  a separate 20 percent rating is shown to be warranted under Code 5257, as noted above, such a separate rating is already considered under Code 5055.  

The Board then finds that the assignment of a 60 percent rating is not warranted under Diagnostic Code 5055 for severe, chronic residuals of his total knee replacement prior to the examination report dated in June 2014.  The VA examination reports prior to that date do not demonstrate that he has chronic residuals consisting of severe painful motion or weakness in his right lower extremity.  In fact, the August 2013 examination report specifically finds that the Veteran has an intermediate degree of weakness, pain and limitation of motion.  The assessments are that the knee disability is not shown to result in severe functional impairment or adversely affect his overall activities of daily living to more than a moderate degree.  As such, a rating of 60 percent is not warranted under the provisions of Code 5055 prior to June 16, 2014.  

Regarding the possibility of a rating in excess of 60 percent, the Board notes that it can be argued that a higher rating should be assigned on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right TKA residuals directly correspond to the schedular criteria for the evaluations that have been assigned under Code 5055, which also incorporate various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disability, and no referral for an extraschedular rating is required.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

As previously noted, the Veteran has been awarded 100 percent ratings for a right knee disorder following his right knee surgery between March 26, 2012, and April 30, 2013, and a combined schedular 100 percent rating as of June 16, 2014.  The periods when a 100 percent rating was not otherwise assigned remain on appeal for eligibility of TDIU.  

In a 2005 application for TDIU, the Veteran reported that he had four years of high school education was well as law enforcement training.  He had work experience as an account manager for a beverage company.  During testimony at the Board hearing before the undersigned, he stated that he had also worked as a police officer.  He stated that he last worked full time in 2004.  

Prior to March 26, 2012, the Veteran was service connected for residuals of a TKA of the left knee, rated 30 percent disabling; tinea pedis and onychomycosis of the feet, rated 30 percent disabling; and chondromalacia patella of the right knee, rated 10 percent disabling.  The Veteran had also been awarded noncompensable ratings for limitation of extension of the knees.  For the period between May 1, 2013, and June 15, 2014, the ratings for the Veteran's service-connected bilateral TKA remained at 30 percent based upon limitation of flexion.  

The Board has reviewed the evidence of record and finds that there is a basis for the assignment of TDIU prior to March 26, 2012 and between May 1, 2013, and June 15, 2014.  For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board has carefully reviewed the evidence related to the Veteran's service-connected disabilities and it is evident from the record that they have been increasing in severity over the past several years.  In determining whether the Veteran's service-connected disabilities met the schedular requirements for TDIU prior to the increases that were awarded following the VA examination in August 2013, his bilateral lower extremities disabilities may be considered as one disability, according to 38 C.F.R. § 4.16(a).  Thus, he would meet the schedular criteria for TDIU.  There is a credible opinion in the record from a VA examiner in 2006 that the left knee disability would interfere with both physical and sedentary employment.  As such, with consideration of 38 C.F.R. § 3.321, the Board finds that the Veteran's service-connected disabilities reflect a factor that takes this case outside the norm.  As such, entitlement to TDIU is found warranted prior to March 26, 2012.  As the Veteran's disorders increased in severity after his right TKA, it follows that he remained eligible for TDIU between May 1, 2013, and June 15, 2014.   


ORDER

A rating in excess of 30 percent for left TKA, from May 1, 2007, to June 15, 2014, is not warranted; a rating in excess of 60 percent from June 16, 2014, is not warranted.  The appeal is denied.  

A rating in excess of 10 percent for chondromalacia patella of the right knee, from May 1, 2010, through March 25, 2012, is not warranted; a rating in excess of 30 percent from May 1, 2013, to June 15, 2014, is not warranted; a rating in excess of 60 percent from June 16, 2014, is not warranted.  The appeal is denied.  

Entitlement to a total rating by reason of individual unemployability (TDIU) prior to March 26, 2012, and from May 1, 2013, until June 15, 2014 is granted, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


